*20ORDER
This case came on before a panel of this court on Tuesday, May 17,1983, at 9:30 a.m. pursuant to an order directing the defendant to appear before the court on the aforementioned date and time and show cause why a default judgment entered against him in the Superior Court on June 6, 1978, in an automobile-negligence action should not be affirmed.
After examining the record in this case, including correspondence between the Clerk’s Office and the defendant, as well as a May 14, 1983 affidavit submitted by him, it is the conclusion of this court that no cause has been shown, and the defendant’s appeal is denied and dismissed.
BEVILACQUA, C.J., and MURRAY, J., did not participate.